

EXHIBIT 10.1
EXECUTION VERSION






INCREMENTAL AMENDMENT dated as of
September 28, 2016 (this “Amendment”), to the CREDIT AGREEMENT dated as of April
20, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among COMPASS MINERALS INTERNATIONAL, INC., a Delaware
corporation (the “US Borrower”), COMPASS MINERALS CANADA CORP., a corporation
continued and amalgamated under the laws of the province of Nova Scotia, Canada
(the “Canadian Borrower”), COMPASS MINERALS UK LIMITED, a company incorporated
under the laws of England and Wales (the “UK Borrower” and, together with the US
Borrower and the Canadian Borrower, the “Borrowers”), the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders and as collateral agent for the Secured Parties. Capitalized terms used
in this Amendment but not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrowers on the terms and subject to the conditions set forth
therein;
WHEREAS the US Borrower intends to incur Incremental Term Loans in an aggregate
principal amount not to exceed $450,000,000 (the “Incremental Tranche A-1 Term
Loans”) in accordance with Section 2.26 of the Credit Agreement, the proceeds of
which will be used (a) to purchase (the “Produquímica Acquisition”) the
remaining Equity Interests of Produquímica Industria e Comercio S.A. (the
“Company”) such that, upon the consummation of such purchase, the Company and
its subsidiaries (the assets of which shall include a 50% ownership interest in
the Fermavi joint venture) shall be wholly-owned by Compass Minerals do Brasil
Ltda, (b) to refinance certain Indebtedness of the Company (the “Refinancing”),
(c) to pay fees and expenses related to the foregoing and to this Amendment and
(d) to the extent of any such proceeds remaining after application in accordance
with the foregoing clauses (a), (b) and (c), for ongoing working capital
requirements of the US Borrower and its Restricted Subsidiaries and other
general corporate purposes;
WHEREAS the US Borrower has requested, and the Required Lenders have consented
to, the amendment of certain provisions of the Credit Agreement as set forth
herein and also such amendments to permit the incurrence of the Incremental
Tranche A-1 Term Loans under the Credit Agreement;
WHEREAS the US Borrower has requested that the financial institutions set forth
on Schedule I hereto (the “Incremental Tranche A-1 Term Lenders”) commit to make
the Incremental Tranche A-1 Term Loans on the Amendment Effective Date (the





--------------------------------------------------------------------------------

2


commitment of each Incremental Tranche A-1 Term Lender to provide its applicable
portion of the Incremental Tranche A-1 Term Loans, as set forth opposite such
Incremental Tranche A-1 Term Lender’s name on Schedule I hereto, is such
Incremental Tranche A-1 Term Lender’s “Incremental Tranche A-1 Term
Commitment”);
WHEREAS the Incremental Tranche A-1 Term Lenders are willing to make the
Incremental Tranche A-1 Term Loans to the US Borrower on the Amendment Effective
Date on the terms and subject to the conditions set forth herein;
WHEREAS this Amendment constitutes an Incremental Amendment under the Credit
Agreement; and
WHEREAS (a) JPMorgan Chase Bank, N.A. has been appointed as a joint lead
arranger, a joint bookrunner and the administrative agent, (b) each of Bank of
America, N.A. and PNC Bank, National Association have been appointed as a joint
lead arranger, a joint bookrunner and a co-syndication agent and (c) each of
Coöperatieve Rabobank U.A., New York Branch, Fifth Third Bank and Bank of
Montreal have been appointed as co-documentation agents, in each case in respect
of the Incremental Tranche A-1 Term Commitments and the Incremental Tranche A-1
Term Loans.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Incremental Tranche A-1 Term Loans.
(a)     Subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof, each Incremental Tranche A-1 Term Lender agrees, severally and
not jointly, to make, on the Amendment Effective Date, an Incremental Tranche
A-1 Term Loan to the US Borrower in an aggregate principal amount equal to its
Incremental Tranche A-1 Term Commitment. The Net Cash Proceeds of the
Incremental Tranche A-1 Term Loans shall be used by the US Borrower for the
purposes set forth in the recitals to this Amendment. The transactions
contemplated by this Section 1(a) are collectively referred to as the
“Incremental Facility Transactions”.
(b)     On and after the Amendment Effective Date, (i) each reference to the
terms “Term Loan Commitment” and “Commitment” in the Loan Documents shall be
deemed to include the Incremental Tranche A-1 Term Commitments, (ii) each
reference to the terms “Term Loans” and “Loans” in the Loan Documents shall be
deemed to include the Incremental Tranche A-1 Term Loans and (iii) each
reference to the terms “Term Lender” and “Lender” in the Loan Documents shall be
deemed to include the Incremental Tranche A-1 Term Lenders. For the avoidance of
doubt, (i) the Incremental Tranche A-1 Term Commitments shall constitute
“Incremental Term Commitments”, (ii) the Incremental Tranche A-1 Term




        

--------------------------------------------------------------------------------

3


Loans shall constitute “Incremental Term Loans” and (iii) the Incremental
Tranche A-1 Term Lenders shall constitute “Incremental Term Lenders”, in each
case for purposes of the Loan Documents.
(c)     On and after the Amendment Effective Date, the Incremental Tranche A-1
Term Loans shall constitute a separate Class of Term Loans for all purposes of
the Credit Agreement.
(d)     The Term Loan Maturity Date with respect to the Incremental Tranche A-1
Term Loans shall be July 1, 2021 (the “Incremental Tranche A-1 Term Maturity
Date”); provided, however, that if the Produquímica Acquisition and the
Refinancing shall not have occurred on or prior to December 31, 2016, then the
Incremental Tranche A-1 Term Maturity Date shall be December 31, 2016.
(e)     The US Borrower may make only one Borrowing under the Incremental
Tranche A-1 Term Commitments on the Amendment Effective Date. Any amount
borrowed under this Section 1 and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.11 and 2.12 of the Credit Agreement, all
amounts owed with respect to the Incremental Tranche A-1 Term Loans shall be
paid in full no later than the Incremental Tranche A-1 Term Maturity Date. Each
Incremental Tranche A-1 Term Lender’s Incremental Tranche A-1 Term Commitment
shall terminate immediately and without further action on the Amendment
Effective Date after giving effect to the initial funding of such Incremental
Tranche A-1 Term Lender’s Incremental Tranche A-1 Term Loans on the Amendment
Effective Date. The Incremental Tranche A-1 Term Loans shall be denominated in
Dollars.
(f)         The US Borrower shall repay to the Incremental Tranche A-1 Term
Lenders the Incremental Tranche A-1 Term Loans on the last day of each March,
June, September and December, beginning with December 31, 2016, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the Incremental Tranche A-1 Term Loans outstanding on the Amendment
Effective Date (which amounts shall be reduced as a result of the application of
prepayments in accordance with the priority set forth in Section 2.12 of the
Credit Agreement); provided, however, that the final principal repayment
installment of the Incremental Tranche A-1 Term Loans shall be repaid on the
Incremental Tranche A-1 Term Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Incremental Tranche A-1
Term Loans outstanding on such date.
(g)     The Applicable Margin in respect of the Incremental Tranche A-1 Term
Loans shall be (i) in the case of Eurocurrency Loans, 2.00% per annum and (ii)
in the case of Base Rate Loans, 1.00% per annum.
SECTION 2.     Amendments to the Credit Agreement.




        

--------------------------------------------------------------------------------

4


(a)     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“First Incremental Amendment” shall mean the Incremental Amendment dated as of
September 28, 2016, among each Borrower, the Administrative Agent and the
Lenders party thereto.
“First Incremental Effective Date” shall mean the date on which the First
Incremental Amendment becomes effective in accordance with its terms.
“Incremental Tranche A-1 Term Loans” shall mean the Incremental Term Loans made
to the US Borrower on the First Incremental Effective Date in accordance with
Section 1 of the First Incremental Amendment.
(b)     Section 2.11(c) of the Credit Agreement is hereby amended by inserting
the following sentence at the end thereof:
In addition to the foregoing, no later than the date of receipt by any Group
Member of any Net Cash Proceeds from the incurrence of any Indebtedness for
borrowed money of any Group Member under clause (n)(ii), (r), (s) or (u) of
Section 6.01, the US Borrower shall prepay the principal amount of the
outstanding Incremental Tranche A-1 Term Loans, if any, as set forth in Section
2.12(b) in an aggregate amount equal to 100% of such Net Cash Proceeds.
(c)     Section 2.12(b) of the Credit Agreement is hereby amended by inserting
the following sentence at the end thereof:
Notwithstanding the foregoing, any amount required to be paid pursuant to the
last sentence of Section 2.11(c) shall be applied solely to prepay the
outstanding Incremental Tranche A-1 Term Loans, if any, and applied within such
Class as set forth in clauses (i) and (ii) of this Section 2.12(b).
(d)     The Lenders party hereto hereby agree that (i) solely for purposes of
permitting the Incremental Facility Transactions, the cap on the aggregate
principal amount of Incremental Commitments set forth in subclause (A) of
Section 2.26(a) of the Credit Agreement (the “Incremental Starter Basket”) shall
be increased by an additional $150,000,000 (the amount of such increase, the
“Additional Incremental Starter Basket”) (it being understood and agreed that
(A) the incurrence of the Incremental Tranche A-1 Term Loans shall constitute a
utilization of Incremental Commitments pursuant to, first, the Incremental
Starter Basket (prior to giving effect to the Additional Incremental Starter
Basket) and, second, the Additional Incremental Starter Basket and (B) the
Additional Incremental Starter Basket may only be used to permit the Incremental
Facility Transactions), and (ii) the Produquímica Acquisition is deemed to be a
Permitted Acquisition for all purposes




        

--------------------------------------------------------------------------------

5


under the Credit Agreement. In the event that the Produquímica Acquisition and
the Refinancing shall not have occurred on or prior to December 31, 2016, and
the Incremental Tranche A-1 Term Loans have been repaid or prepaid in full on or
prior to such date, the Incremental Starter Basket shall be increased by an
amount equal to the aggregate principal amount of the Incremental Tranche A-1
Term Loans so repaid or prepaid (without duplication of any increase in the
Incremental Starter Basket that results from the operation of Section 2.26(a) of
the Credit Agreement); provided that the aggregate principal amount of the
Incremental Starter Basket shall, in no event, exceed $300,000,000.
(e)     Section 2 of Schedule 5.18 of the Credit Agreement is hereby amended by
deleting the text “No later than 90 days after the Closing Date” and replacing
it with the text “No later than 60 days after the First Incremental Effective
Date”.
SECTION 3.     Representations and Warranties. Each Borrower represents and
warrants to the Administrative Agent and to each of the Lenders that:
(a)     This Amendment has been duly authorized, executed and delivered by an
authorized officer of such Borrower and constitutes a legal, valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally,
regardless of whether considered in a proceeding in equity or at law.
(b)     The reaffirmation attached to this Amendment as Exhibit A (the
“Reaffirmation”) has been duly authorized, executed and delivered by a duly
authorized officer of the US Borrower and each Domestic Subsidiary Guarantor and
constitutes a legal, valid and binding obligation of the US Borrower and each
Domestic Subsidiary Guarantor, enforceable against the US Borrower and each
Domestic Subsidiary Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law.
SECTION 4.     Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”):
(a)     the Administrative Agent shall have received (i) counterparts of this
Amendment that, when taken together, bear the signatures of each Borrower, the
Administrative Agent, each Incremental Tranche A-1 Term Lender and the Required
Lenders, (ii) counterparts of the Reaffirmation that, when taken together, bear
the signatures of the US Borrower and each Domestic Subsidiary Guarantor, (iii)
a certificate of the secretary or assistant secretary (or other officer
reasonably acceptable to the Administrative Agent) of the US Borrower and each
Domestic Subsidiary Guarantor dated as of the Amendment Effective Date in a




        

--------------------------------------------------------------------------------

6


form substantially consistent with the certificates delivered on the Closing
Date pursuant to Section 4.01(i)(ii) of the Credit Agreement and certifying that
(A) attached thereto is a true and complete copy of the Organizational Documents
of such Loan Party as in effect on the Amendment Effective Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or similar governing body of such Loan Party (and, if
applicable, any parent company of such Loan Party) approving and authorizing the
execution, delivery and performance, as applicable, of this Amendment and the
Reaffirmation and the consummation of the Incremental Facility Transactions, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation,
formation or organization, as applicable, of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (v) below and (D) as to the
incumbency and specimen signature of each Person authorized to execute the
Amendment or the Reaffirmation, as applicable, or any other document delivered
in connection with this Amendment on behalf of such Loan Party, (iv) a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary (or other officer reasonably acceptable to
the Administrative Agent) executing each certificate pursuant to clause (iii)
above, (v) a copy of the certificate of good standing of each of the US Borrower
and each Domestic Subsidiary Guarantor from the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which such Loan Party
is organized (dated as of a date reasonably near the Amendment Effective Date)
and (vi) customary executed legal opinions of Latham & Watkins LLP, special
counsel to the Loan Parties, dated as of the Amendment Effective Date, addressed
to the Administrative Agent and the Lenders and covering such matters relating
to this Amendment and the Incremental Facility Transactions as the
Administrative Agent may reasonably request;
(b)     as of the Amendment Effective Date, no Event of Default shall have
occurred and be continuing or would exist after giving effect to the Incremental
Tranche A-1 Term Commitments;
(c)     each representation and warranty set forth in Section 3 hereof and each
other representation and warranty made by any Loan Party in or pursuant to the
Loan Documents is true and correct in all material respects on and as of the
Amendment Effective Date, except to the extent such representation and warranty
expressly relates to an earlier date (in which case such representation and
warranty is true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates;




        

--------------------------------------------------------------------------------

7


(d)     after giving pro forma effect to this Amendment and the Incremental
Tranche A-1 Term Commitments and the Incremental Tranche A-1 Term Loans
(including the use of proceeds thereof), the US Borrower shall be in pro forma
compliance with the covenants set forth in Section 6.13 of the Credit Agreement,
recomputed as of the last day of the most recently ended Test Period (without
netting the cash proceeds of the Incremental Tranche A-1 Term Loans);
(e)     the fees and expenses required to be paid pursuant to Section 9 hereof
shall have been paid on or substantially simultaneously with (but in no event
later than) the Amendment Effective Date;
(f)     the US Borrower shall have delivered to the Administrative Agent, in
accordance with Section 2.02 of the Credit Agreement, a Borrowing Notice with
respect to the Borrowing of the Incremental Tranche A-1 Term Loans to be made on
the Amendment Effective Date; and
(g)     the US Borrower shall have delivered to the Administrative Agent (i) a
completed Flood Certificate with respect to each Mortgaged Property, which Flood
Certificate shall (A) be addressed to the Administrative Agent, (B) be completed
by a company which has guaranteed the accuracy of the information contained
therein, and (C) otherwise comply with the Flood Program; (ii) evidence
describing whether the community in which each Mortgaged Property is located
participates in the Flood Program; (iii) if any Flood Certificate states that a
Mortgaged Property is located in a Flood Zone, the US Borrower’s written
acknowledgement of receipt of written notification from the Administrative Agent
(A) as to the existence of each such Mortgaged Property and (B) as to whether
the community in which each such Mortgaged Property is located is participating
in the Flood Program; and (iv) if any Mortgaged Property is located in a Flood
Zone and is located in a community that participates in the Flood Program,
evidence that the applicable Loan Party has obtained a policy of flood insurance
that is in compliance with all applicable regulations of the Board of Governors.
The parties hereto hereby agree that, upon satisfaction of the conditions
precedent set forth in clauses (a) through (g) (inclusive) of this Section 4 and
notwithstanding anything in this Amendment to the contrary, the amendments set
forth in Section 2(d) hereof shall become effective immediately prior to the
effectiveness of the Incremental Tranche A-1 Term Commitments.
SECTION 5.     Mortgage Covenant. The US Borrower agrees that, not later than
the date that is 30 days after the Amendment Effective Date (or such longer
period of time as the Administrative Agent, in its sole discretion, may agree in
writing), it shall take all such actions and execute and deliver to the
Administrative Agent, or caused to be executed and delivered to the
Administrative Agent, all such amendments to the Mortgages and other documents,
instruments, agreements and certificates that the Administrative Agent shall
reasonably request to ensure that the Mortgages in effect as of the Amendment
Effective Date continue to create in favor of the Administrative Agent,




        

--------------------------------------------------------------------------------

8


for the benefit of the Secured Parties, a valid first-priority security interest
(subject to Permitted Prior Liens) in the Material Real Property covered by such
Mortgages after giving effect to the Incremental Facility Transactions and shall
deliver to the Administrative Agent title searches and opinions with respect to
the foregoing.
SECTION 6.     Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the US Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the US Borrower or any
other Loan Party to any future consent to, or waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. After the date hereof, any reference in the
Loan Documents to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
SECTION 7.     Applicable Law; Submission to Jurisdiction and Waivers; Waiver of
Jury Trial. (a) THIS AMENDMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AMENDMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
(b)     EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.13 AND 9.16
OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
SECTION 8.     Counterparts; Amendment. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts
(including by facsimile or other electronic means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile or other
electronic transmission (e.g. “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof. This Amendment may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the US Borrower, the Administrative Agent, the Incremental Tranche A-1
Term Lenders and the Required Lenders.




        

--------------------------------------------------------------------------------

9


SECTION 9.     Fee; Expenses. (a) The US Borrower hereby agrees to pay to the
Administrative Agent, for the account of each Incremental Tranche A-1 Term
Lender, an upfront fee (the “Upfront Fees”) in an amount equal to 0.30% of the
aggregate Incremental Tranche A-1 Term Commitment of such Incremental Tranche
A-1 Term Lender as set forth on Schedule I hereto. The Upfront Fees will be paid
in immediately available funds on, and subject to the occurrence of, the
Amendment Effective Date and shall not be refundable.
(b)     The US Borrower hereby agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.05 of the Credit Agreement.
SECTION 10. Headings. The Section headings used in this Amendment are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.




[Signature Pages Follow]








        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


COMPASS MINERALS INTERNATIONAL, INC.
By
 
/s/ Diana C. Toman
 
Name: Diana C. Toman
 
Title: Senior Vice President, General Counsel and Corporate Secretary





COMPASS MINERALS CANADA CORP.
By
 
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer





COMPASS MINERALS UK LIMITED
By
 
/s/ Caroline McAlindon
 
Name: Caroline McAlindon
 
Title: Director and Secretary









[Incremental Amendment Signature Page]




        



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., in its respective capacities as Administrative Agent,
an Incremental Tranche A-1 Term Lender, a Revolving Lender and a Term Lender
 
By
 
/s/ Peter S. Predun
 
Name: Peter S. Predun
 
Title: Executive Director
 
 
 
 



[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Bank of America, N.A.
Lender Name





 
By:
/s/ Dianne M. Smith
 
Name: Dianne M. Smith
 
Title: SVP





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Bank of Montreal
Lender Name



 
By:
/s/ Joshua Hovermale
 
Name: Joshua Hovermale
 
Title: Vice President





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Bank of Montreal
Lender Name



 
By:
/s/ Sean P. Gallaway
 
Name: Sean P. Gallaway
 
Title: Vice President





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Bank of Montreal, London Branch
Lender Name



 
By:
/s/ Toby Ebdon
 
Name: Toby Ebdon
 
Title: MD





For Lenders that require an additional signature:


 
By:
/s/ Andy McClinton
 
Name: Andy McClinton
 
Title: MD





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
BOKF, NA dba Bank of Kansas City
Lender Name





 
By:
/s/ Ryan W. Humphrey
 
Name: Ryan W. Humphrey
 
Title: Vice President





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





¨ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
THE BANK OF NOVA SCOTIA
Lender Name





 
By:
/s/ Sangeeta Shah
 
Name: Sangeeta Shah
 
Title: Director









¨ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Fifth Third Bank
Lender Name





 
By:
/s/ Christopher Mosley
 
Name: Christopher Mosley
 
Title: Vice President





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
GOLDMAN SACHS LENDING PARTNERS LLC
Lender Name





 
By:
/s/ Mehmet Barlas
 
Name: Mehmet Barlas
 
Title: Authorized Signatory





For Lenders that require an additional signature:


 
By:
 
 
Name:
 
Title:





¨ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Lloyds Bank plc,
 



 
By:
/s/ Daven Popat
 
Name: Daven Popat
 
Title: Senior Vice President Transaction Execution
            Category A
            P003









 
By:
/s/ Joel Slomko
 
Name: Joel Slomko
 
Title: Assistant Vice President
            Transaction Execution
            Category A
            S088





¨ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
 
PNC Bank, National Association





 
By:
/s/ David Bentzinger
 
Name: David Bentzinger
 
Title: Senior Vice President







þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Coöperatieve Rabobank U.A., New York Branch
Lender Name



 
By:
/s/ Bert Corum
 
Name: Bert Corum
 
Title: Executive Director





For Lenders that require an additional signature:


 
By:
/s/ Jeff Geisbauer
 
Name: Jeff Geisbauer
 
Title: Executive Director





þ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment


[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT TO THE CREDIT AGREEMENT DATED
AS OF APRIL 20, 2016, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
Wells Fargo Bank, NA,
Lender Name





 
By:
/s/ Damon Bodenhamer
 
Name: Damon Bodenhamer
 
Title: Vice President





For Lenders that require an additional signature:


 
By:
NA
 
Name:
 
Title:





¨ Check the box if the Lender will provide an
Incremental Tranche A-1 Term Commitment




[Compass – Incremental Amendment Signature Page]



--------------------------------------------------------------------------------


SCHEDULE I


Incremental Tranche A-1 Term Lenders


Name


Incremental Tranche A-1 Term Commitment
JPMorgan Chase Bank, N.A.
$60,000,000.00
Bank of America, N.A.
125,000,000.00
PNC Bank, National Association
70,000,000.00
Fifth Third Bank
50,000,000.00
Bank of Montreal
65,000,000.00
Coöperatieve Rabobank U.A., New York Branch
80,000,000.00
Total
$450,000,000.00










--------------------------------------------------------------------------------


EXHIBIT A




Reaffirmation


Each of the undersigned Guarantors hereby consents to Incremental Amendment to
which this Exhibit A is attached (the “Amendment”) and the transactions
contemplated thereby (capitalized terms used in this Reaffirmation but not
otherwise defined shall have the meanings assigned to such terms in the
Amendment or in the Credit Agreement referred to therein). The US Borrower and
each of the undersigned Guarantors further (a) affirms and confirms its
respective guarantees, pledges, grants of security interests and other
obligations under the Credit Agreement and each of the other Loan Documents to
which it is a party, in respect of, and to secure, the Obligations of the
Borrower, including, without limitation, the Original Term Loans, the Revolving
Loans and the Incremental Tranche A-1 Term Loans and (b) agrees that,
notwithstanding the effectiveness of the Amendment and the transactions
contemplated thereby, the Loan Documents to which it is a party, and such
guarantees, pledges, grants of security interests and other obligations
thereunder, shall continue to be in full force and effect in accordance with the
terms thereof.


[Signature pages follow]





--------------------------------------------------------------------------------







COMPASS MINERALS INTERNATIONAL, INC.
NAMSCO INC.
COMPASS MINERALS AMERICA INC.
COMPASS MINERALS LOUISIANA INC.
COMPASS MINERALS USA INC.
GREAT SALT LAKE HOLDINGS, LLC
GSL CORPORATION
COMPASS MINERALS OGDEN INC.
By
 
/s/ Diana C. Toman
 
Name: Diana C. Toman
 
Title: Senior Vice President, General Counsel and Corporate Secretary
 
 







[Reaffirmation Signature Page]




        